Exhibit LOAN AGREEMENT [FEI Space] dated as of June 28, 2001 between LAKEPOINTE ASSETS LLC, as Borrower and LEGG MASON REAL ESTATE SERVICES, INC., as Lender LOAN AGREEMENT THIS LOAN AGREEMENT (this "LOAN AGREEMENT"), dated as of June 28, 2001, between LAKEPOINTE ASSETS LLC, a Delaware limited liability company, having an address c/o 5847 San Felipe Drive, Suite 2600, Houston, Texas 77057 ("BORROWER") and LEGG MASON REAL ESTATE SERVICES, INC., a Pennsylvania corporation, having an address at 100 Light Street, 32nd Floor, Baltimore, Maryland 21202 (the "LENDER"). BACKGROUND A.Reference is made to the Standard Terms and Conditions for this Loan Agreement attached as EXHIBIT A hereto (the "STANDARD TERMS AND CONDITIONS"). The terms of this Loan Agreement are set forth in the Standard Terms and Conditions. B.Lender has made a loan to Borrower in the principal amount of ONE HUNDRED EIGHTEEN MILLION SEVEN HUNDRED THIRTY-FOUR THOUSAND EIGHT HUNDRED SIXTEEN DOLLARS AND THIRTY-FIVE CENTS ($118,734,816.35) (the "LOAN") evidenced by the Note and secured, in part, by the Security Documents. C.Borrower owns the Mortgaged Property described in the Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing, executed effective as of the date hereof, from Borrower for the benefit of Lender (the "INDENTURE"). D.Borrower has leased the Mortgaged Property to Tenant pursuant to the Lease. E.Lender is willing, on the terms and subject to the conditions set forth in this Loan Agreement, to make the Loan to Borrower. NOW, THEREFORE, in consideration of the premises, the agreements contained in this Loan Agreement, the making of the Loan and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Section 1.Background. The Background of this Loan Agreement is incorporated by reference. Section 2.Standard Terms and Conditions. The Standard Terms and Conditions are incorporated by reference. [SIGNATURES APPEAR ON THE FOLLOWING PAGES] IN WITNESS WHEREOF, the parties have duly executed and delivered this Loan Agreement as of the date first above written. BORROWER: LAKEPOINTE ASSETS LLC, a Delaware limited liability company By: /s/ J. Richard Rosenberg Name: J. Richard Rosenberg, Title: Vice President and Chief Financial Officer [SIGNATURES CONTINUE ON THE FOLLOWING PAGE] LENDER: LEGG MASON REAL ESTATE SERVICES, INC., a Pennsylvania corporation By: /s/ Judith M. Shewbridge Name: Judith M. Shewbridge, Title: Assistant Vice President EXHIBIT A [FEI SPACE] LOAN AGREEMENT STANDARD TERMS AND CONDITIONS TABLE OF CONTENTS Article 1DEFINITIONS AND RULES OF CONSTRUCTION Section 1.01 Definitions Section 1.02 Resolution of Drafting Ambiguities Article 2THE NOTE Section 2.01 Form of Note Section 2.02 Payment of Debt Section 2.03 [Intentionally Omitted] Section 2.04 Prepayment of the Note Section 2.05 Defeasance of the Note Section 2.06 Default Interest and Late Charge Article 3OBLIGATIONS SECURED/SECURITY/APPLICATION OF PAYMENTS Section 3.01 Obligations Secured Section 3.02 Other Security for Payment of the Note Section 3.03 Application of Payments Article 4COVENANTS Section 4.01 Insurance Section 4.02 Payment of Taxes and Impositions, etc Section 4.03 Escrow Fund Section 4.04 Changes in the Legal Requirements Regarding Taxation Section 4.05 No Credits on Account of the Debt Section 4.06 Documentary Stamps Section 4.07 Maintenance of Mortgaged Property Section 4.08 Books and Records Section 4.09 Performance of Other Agreements Section 4.10 ERISA Section 4.11 Hazardous Substances Article 5TRANSFER Section 5.01 Transfer Generally Section 5.02 Permitted Transfer of Beneficial Interest Section 5.03 Permitted Transfer of Mortgaged Property Section 5.04 No Impairment Section 5.05 Lender Consent Section 5.06 Cost of Transfer Section 5.07 No Release of Liability Article 6SINGLE PURPOSE ENTITY Section 6.01 Separateness Representations and Covenants Article 7REPRESENTATIONS AND WARRANTIES Section 7.01 Organization Section 7.02 Authority Section 7.03 Consents Section 7.04 No Litigation Section 7.05 Agreements Section 7.06 Enforceability Section 7.07 Disclosure Section 7.08 No Default Section 7.09 Condemnation Section 7.10 Federal Reserve Regulations Section 7.11 Utilities and Public Access Section 7.12 Not Foreign Person Section 7.13 Indenture Liens Section 7.14 Assignment of Leases Section 7.15 No Adverse Change Section 7.16 Lease and Management Agreements Section 7.17 Condition, Compliance Section 7.18 Related Party Loans Section 7.19 Service Contract Section 7.20 No Insolvency or Judgment Section 7.21 Separateness Section 7.22 Subleases Section 7.23 Taxes Section 7.24 No Broker Section 7.25 Investment Company Act Section 7.26 Compliance with ERISA and State Statutes on Governmental Plans Section 7.27 Hazardous Substances Article 8CASUALITY AND CONDEMNATION Section 8.01 Notice; Settlement Section 8.02 Restoration Section 8.03 Claims for Net Award Article 9EVENTS OF DEFAULT/REMEDIES Section 9.01 Events of Default Section 9.02 Remedies Generally Section 9.03 Right to Cure Defaults Section 9.04 Prepayment After Event of Default Section 9.05 Right of Entry Section 9.06 Remedies under Security Documents Section 9.07 Actions and Proceedings Section 9.08 Waiver of Counterclaim Section 9.09 Recovery of Sums Required to Be Paid Article 10LEASE/LEASE TERMINATION Section 10.01 The Lease, Management Agreements, Multi-Party Agreement and Other Leases Section 10.02 Permitted Lease Termination Events Article 11INDEMNIFICATION Section 11.01 General Indemnification Section 11.02 Tax Indemnification Article 12MISCELLANEOUS Section 12.01 Waiver of Notice Section 12.02 Remedies of Borrower Section 12.03 Sole Discretion of Lender Section 12.04 Non-Waiver Section 12.05 No Oral Change Section 12.06 Liability/Successor and Assigns Section 12.07 Unenforceable Provisions Section 12.08 Servicer Section 12.09 Duplicate Originals Section 12.10 Assignments Section 12.11 Risk of Loss, etc. Section 12.12 Cooperation Section 12.13 Recourse Provisions Section 12.14 Governing Law; Submission to Jurisdiction Section 12.15 Waiver of Jury Trial Section 12.16 Consent Specific/No Deemed Waiver Section 12.17 No Forfeiture Section 12.18 Notices Section 12.19 Estoppel Certificates Section 12.20 Usury Laws Section 12.21 Approval of RVI Insurer APPENDIX A – Definitions and Rules of Construction EXHIBITS A Form of Note B Other Properties C Beneficial Owner Instrument of Accession and Assumption D Certificate of Compliance and Release E Instrument of Accession and Assumption F Certificate of Compliance and Release ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION Section 1.01Definitions. For purposes of this Loan Agreement, capitalized terms used in this Loan Agreement and not otherwise defined in the body of this Loan Agreement have the meanings ascribed to them in APPENDIX A, unless the context otherwise requires, and the rules of construction set forth in APPENDIX A shall apply thereto and hereto. Section 1.02Resolution of Drafting Ambiguities. Each of the parties hereto acknowledges that it was represented by counsel in connection with the Loan Documents to which it is a party that it and its counsel reviewed and revised the Loan Documents and that any rule of construction to the effect that ambiguities are to be resolved against the drafting party will not be employed in the interpretation of the Loan Documents. ARTICLE 2 THE NOTE Section 2.01 Form of Note.
